Citation Nr: 0701035	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 until March 
1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005, a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.

The veteran was notified in a March 2005 letter that his 
appeal was being certified to the Board, and that he had 90 
days to submit additional supporting evidence.  Additional 
pertinent private medical evidence and notice of a favorable 
grant of Social Security Administration (SSA) benefits was 
received by the Board in July 2006 and in November 2006, 
respectively.  These pieces of evidence were received at the 
Board well after the expiration of this 90-day grace period.  
See 38 C.F.R. § 20.1304 (2006).  Following expiration of that 
time period, "the Board of Veterans' Appeals will not accept 
. . . additional evidence except when the appellant 
demonstrates on motion that there was good cause for the 
delay."  Id. § 20.1304(b).  In the present case, the above 
evidence was submitted to Board after the expiration of the 
90-day period, it was accompanied by a written waiver of RO 
consideration, but it was not accompanied by any motion 
showing good cause for the tardiness of the submission.  It 
will not be accepted or considered by the Board in this 
decision.  Even though the Board will not consider the above 
evidence, the Board finds that the veteran has not been 
prejudiced because a full grant of the benefit sought has 
been awarded herein.




FINDINGS OF FACT

1.  The competent evidence establishes that the veteran 
engaged in combat activity with the enemy.

2.  The competent evidence includes a diagnosis of PTSD based 
upon an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
July 2003 and January 2005 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  

The Board observes that the above letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal per Dingess.  Nevertheless, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board, in granting service connection for the 
disability at issue, finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because the 
AOJ will be responsible for addressing any notice defect with 
respect to the rating and effective dates elements when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (finding that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

The Board notes that the veteran submitted a letter from the 
SSA dated in October 2006 notifying him that the SSA granted 
him disability benefits based on his PTSD.  As the Board 
finds that service connection is warranted in this case, it 
finds that further development to obtain the SSA decision and 
the clinical records that served as a basis for such decision 
is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 1994 (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The veteran asserts that service connection is warranted for 
PTSD, due to Vietnam-related stressors.  Upon private 
psychological evaluation in February 2004 and VA examinations 
in September 2003 and in September 2004, the veteran recalled 
two traumatic events from his service in Vietnam.  In 
particular, the veteran, who served in the Army, reported 
that while driving a dump truck, as a part of a convoy in 
Vietnam, he was ambushed on March 13, 1968.  He stated that 
his truck took a direct hit from a claymore mine.  He 
recalled that the passenger in the truck was struck by ball 
bearings/scrap metal.  The veteran reported that he was hit 
in the face and on top of the head with pieces of scrap 
metal.  He also stated that the vehicle in front of him took 
a direct motor hit that killed all persons inside the 
vehicle.  

The veteran also recounted another traumatic event that 
happened in July or August of 1968.  The veteran stated that 
because of his small stature he was a tunnel rat.  He stated 
that he got lost in the tunnels and was trapped alone for 
over three hours.  He reports that he is still afraid of 
being in enclosed areas today.

In terms of evidence that corroborates the veteran's 
contentions that he was exposed to combat, his service 
personnel records reflect that the veteran served in Vietnam 
from July 20, 1967 to July 19, 1968.  The personnel records 
also reflect that the veteran's principal duty was a bridge 
specialist, which is also noted as his specialty on his DD 
Form 214.  The veteran's DD Form 214 indicates that he 
received the National Defense Service Medal, the Vietnam 
Service Medal with Bronze Service Star, and the Vietnam 
Campaign Medal.  The Board further notes that a service 
medical record dated March 14, 1968 indicates that the 
veteran was treated for minor facial scratches and abrasions 
following an ambush.

The Board points out that if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.  
Here, the Board finds that the evidence of record supports 
the conclusion that the veteran engaged in combat with the 
enemy.  Thus, one element of a service connection claim for 
PTSD has been satisfied.  See 38 C.F.R. § 3.304(d) and 
(f)(1).

As the veteran's combat status has been established, the 
Board must determine whether the evidence shows a diagnosis 
of a mental disorder that conforms to DSM-IV.  Here, the 
claims folders contains multiple conflicting VA and private 
clinical opinions regarding whether or not the veteran's has 
PTSD that conforms to DSM-IV requirements.  

Upon conducting an interview and mental examination of the 
veteran as well as reviewing the claims folder in its 
entirety, W.E.C., Ph.D., licensed psychologist, including in 
documents dated in February 2004, December 2004 and April 
2005, diagnosed the veteran with "309.81, Post-traumatic 
Stress Disorder, Chronic and Severe, with delayed onset, due 
to combat trauma," indicating that the diagnosis conforms to 
the criteria set forth under DSM-IV.  Such diagnosis was 
based including on the reported ambush in Vietnam stressor.  
Additionally, in a progress note dated May 3, 2005, W.A.A., 
M.D., provided an impression of PTSD.  The Board also notes a 
letter dated in March 2005 from Anderson Psychiatric Clinic, 
signed by W.A.A., M.D. and W.E.C., Ph.D. indicating that the 
veteran was placed on sick leave from work due to anxiety, 
stress, and depression.

Upon reviewing the case file and interviewing the veteran, 
the VA examiner in September 2003 did not diagnose the 
veteran as having PTSD.  The examiner stated that the veteran 
did not report symptoms that meet the DSM-IV criteria.  
Specifically, the VA examiner found that the veteran did not 
report significant impairment in occupations, family, 
marital, social, or other important areas of functioning.  
The examiner stated that the veteran did not report 
persistent avoidance of stimuli associated with the trauma.  
Further, the examiner cited the veteran's lack of exaggerated 
startle response, anger, concentration problems, restricted 
range of affect, and sense of foreshortened future.  The 
examiner also cited the veteran's full-time employment since 
leaving the military, his stable marital life, and average 
level of social activity.  The diagnosis was depressive 
disorder not otherwise specified.

Upon reviewing the case file and interviewing the veteran, 
the VA examiners in September 2004 also did not diagnose the 
veteran with PTSD.  The 2004 VA examination found that the 
veteran met all of the DSM-IV criteria except those for 
criteria C.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-
IV 209-211 (1994) ("Quick Reference").  The examiners 
specifically relied on the veteran's occupational and social 
history.  They noted the veteran's gainful employment since 
leaving the military, and his close family ties with his 
wife, children, and grandchildren.  The examiners stated that 
the veteran "does not appear to meet criteria C."  
(Emphasis added).

Although the opinions of the VA examiners in September 2003 
and September 2004 were accompanied by clear rationales, the 
Board still finds these conclusions to be of less probative 
value than the private opinion.  As noted above, the 2003 and 
2004 VA examiners failed to arrive at a PTSD diagnosis using 
basically the same rationale, citing the veteran's steady 
employment and strong family and social relationships.  While 
the 2003 and 2004 VA examiners provided clear rationales, the 
Board finds that these rationales were not as thorough as the 
February 2004 private opinion.  In finding that the veteran 
did not meet criteria C for a PTSD diagnosis, the VA 
examiners found his steady employment history and family life 
dispositive.  However, in reviewing criteria C of DSM-IV, the 
veteran must display 3 of 7 listed symptoms.  See QUICK 
REFERENCE 210.  A review of the VA examination reports does 
not indicate that the VA examiners fully analyzed all of the 
veteran's symptoms demonstrated with the listed criteria.  
Thus, the Board finds that the evidence of record is not 
consistent with the findings of the 2003 and 2004 VA 
examiners.  

Instead, the evidence is more consistent with the findings of 
the February 2004 private examination.  For example, the 
veteran, in a December 2003 statement in support of his 
claim, reported that he is no longer active in groups, such 
as the Masons.  Additionally, the evidence of record 
indicates that the veteran avoids crowds.  The veteran 
reported, in February 2004 avoiding stimuli that might 
trigger bad memories, such as staying for 10 minutes at the 
11th Cav reunion.  Thus, the evidence indicates that the 
veteran suffers from "persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness."  See QUICK REFERENCE 210.  As such, the Board 
finds the February 2004 private diagnosis of PTSD to be of 
greater probative value because of its thoroughness of the 
opinion and consistency with the evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches and the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator).

The Board acknowledges that while a lay person can not 
comment on the etiology of a disease, but may comment on his 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board notes that the veteran's has expressed 
discomfort with the VA examiners.  In a December 2003 
Statement in Support of his claim, the veteran declared that 
the 2003 VA examination did not accurately and fully detail 
his symptoms.  Also, the veteran testified in April 2005 that 
he was not as comfortable and forthcoming with the VA 
examiners because of the room conditions.  (Transcript "T" 
at 4-5, 11.)  The veteran also testified that he is more 
comfortable and forthright with Dr. W.C.C., who is also a 
Vietnam veteran.  (T. at 5.)  The veteran's spouse also 
testified during the April 2005 videoconference hearing that 
the veteran stays to himself and does not associate with 
people outside the family.  (T. at 15.)  His spouse testified 
that she has not gone fishing with her husband in 
approximately 3 years.  (Id.)  In this regard, the Board 
stresses that the veteran's and his spouse's testimonies 
further support the private medical finding in February 2004 
that the veteran suffers from post-traumatic stress disorder 
symptoms that are related to his military service.

Based on the foregoing, the Board finds that the May 3, 2005 
private physician's impression, and the February 2004 private 
psychological evaluation diagnosis, have more probative 
weight than the unfavorable opinions issued upon VA 
examination in September 2003 and in September 2004.  The 
inability of the VA examiners to confirm the PTSD diagnosis 
is not dispositive, but rather places the evidence in 
equipoise.  Thus, the Board finds that the evidence is at 
least in equipoise as to the question of whether the veteran 
has a PTSD diagnosis under DSM-IV, 309.81.  With resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for PTSD.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving doubt in favor of the veteran as to the diagnosis 
of PTSD, the Board must now consider whether such diagnosis 
is causally related to service.  The evidence clearly shows 
that it is.  Indeed, the favorable diagnosis in February 2004 
was based on the veteran's intrusive thoughts of the Vietnam 
ambush.

In conclusion, the evidence establishes a current and valid 
diagnosis of PTSD.  The evidence further corroborates 
veteran's in-service stressor.  Finally, the diagnosis of 
PTSD is based on such stressful event.  All elements of a 
service connection claim for PTSD having been fully met, an 
award of the benefit sought on appeal is appropriate.  


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


